FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment and Response filed January 5, 2021.  Claims 1-7 have been amended and claims 8-15 have been canceled.  All prior rejections/objections applied against claims 8-15 are moot in view of the cancellation of those claims.  Claims 1-7 remain pending and under consideration herein.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following objections/rejections set forth in the prior Office action:
The objection to claims 1-7 in view of the correction of typographical errors in claims 1 and 5; and
The indefiniteness rejections, in view of applicant’s amendments to the language of claim 1 and 5.
Claims 1-7 remain rejected for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendments.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
It is noted that information disclosure statements (IDSs) were filed on 01/06/21 and on 01/08/21. As the IDS filed 01/08/21 was identical to the earlier (01/06/21) IDS with the exception of an added citation and correction of a typographical error, only the 
Compliance with Sequence Rules – Missing Sequence Identifiers
It is again noted that the specification contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a) and (a)(2).  However, the specification fails to comply with one or more of the requirements of 37 CFR 1.821 through 1.825 because the specification recites sequences that lack description by the appropriate sequence identifier set forth in the "Sequence Listing" as required by 37 CFR 1.821(d).  See, in particular, Figure 1 and the description thereof.  Appropriate corrections for compliance are required.  Specifically, Applicant must either file substitute Figures that recite the appropriate sequence identifiers, or amend the brief description of the figures so as to set forth said sequence identifiers.  See MPEP 2422.02.  As the Figures filed February 27, 2019 have been approved, it is suggested that applicant amend the description of Figure 1 to provide the required sequence identifiers.  It is noted that applicant amended the description of Figure 1 in the amendment of 01/05/21, but failed to add the required SEQ  ID NO (although applicant’s Remarks reference making a correction; it appears that the omission of the SEQ ID Nos in reply to the prior Office action was inadvertent).  
Declaration under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed January 5, 2021 (hereinafter the “Declaration”) is insufficient to overcome the rejection of claims under 35 USC 103 based upon Ishikawa in view of OSU as set forth in the last Office action for the reasons 
Claim Rejections - 35 USC § 112(a)/first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Applicant has amended independent claim 1 such that it is directed to a method “for detecting presence or absence of mycobacterium”, which method includes the limitation “when the product does not have a size between 100 and 200 base pairs, the 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 1-7 remain rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 8,044,184 B [25 Oct 2011]; previously cited) in view of
the Plant-Microbe Genomics Facility (PMGF) at The Ohio State University (hereinafter “OSU”) (“Procedures and Recommendations for Quantitative PCR”, version 1.2 [April 2003]; previously cited).
	Ishikawa discloses methods and materials for detecting mycobacteria, including the use of primers and probes in amplifying and detecting portions of the IS6110 sequence (see entire reference).  The target IS6110 sequences taught by Ishikawa include their SEQ ID NO: 8 (see col 3, line 55-col 4, line 60; col 7, lines 1-65; col 10, lines 13-60); this sequence includes the amplicon taught by applicant as SEQ ID NO: 4, inclusive of the regions aligning with instant primers SEQ ID NO: 1-2 and probe SEQ ID NO: 3, as depicted below:
Alignment of instant SEQ ID NO: 4 with Ishikawa SEQ ID NO: 8:
Qy          1 CTCGGCTAGTGCATTGTCATAGGAGCTTCCGACCGCTCCGACCGACGGTTGGATGCCTGC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        145 CTCGGCTAGTGCATTGTCATAGGAGCTTCCGACCGCTCCGACCGACGGTTGGATGCCTGC 86

Qy         61 CTCGGCGAGCCGCTCGCTGAACCGGATCGATGTGTACTGAGATCCCCTATCCGTATGGTG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         85 CTCGGCGAGCCGCTCGCTGAACCGGATCGATGTGTACTGAGATCCCCTATCCGTATGGTG 26

Qy        121 GATAACGTCTTTCAGGTCGAG 141
              |||||||||||||||||||||
Db         25 GATAACGTCTTTCAGGTCGAG 5
Alignment of instant SEQ ID NO: 1 with Ishikawa SEQ ID NO: 8:
Qy          1 CTCGGCTAGTGCATTGTCATA 21
              |||||||||||||||||||||
Db        145 CTCGGCTAGTGCATTGTCATA 125
 Alignment of instant SEQ ID NO: 2 with Ishikawa SEQ ID NO: 8:
Qy          1 CTCGACCTGAAAGACGTTATCC 22
              ||||||||||||||||||||||
Db          5 CTCGACCTGAAAGACGTTATCC 26
 Alignment of instant SEQ ID NO: 3 with Ishikawa SEQ ID NO: 8:
Qy          1 AGTACACATCGATCCGGTTCAGCG 24
              ||||||||||||||||||||||||
Db         48 AGTACACATCGATCCGGTTCAGCG 71
Ishikawa discloses the use of different preferred primers/probes in detecting SEQ ID NO: 8 (see, e.g., col 13, lines 54-65), and it is noted that SEQ ID NO: 8 is 324 base pairs in length, which is more than twice as long as applicant’s preferred amplicon of SEQ ID NO: 4.  Ishikawa also teaches that their target sequences (including SEQ ID NO: 8) may be detected quantitatively and “in high sensitivity” using real-time PCR methods; see col 15, line 10-col 17); however, Ishikawa do not exemplify the practice of such methods with respect to their SEQ ID NO: 8.
OSU provides detailed guidance regarding the performance of quantitative PCR to achieve quantitation of a target sequence of interest (see entire reference).  OSU teaches that different types of quantitative PCR involve amplicons of different preferred sizes, with some PCR types (such as TaqMan PCR) having a target amplicon size of 75-150 bases (see pages 3-4).  OSU further provides guidance with regard to appropriate primer and probe lengths (and other properties for primers/probes) employable in such PCR types, including the teaching of the use of primers 18-25 oC higher than corresponding primers, for use in Taqman assays (see entire reference, particularly pages 3-4).  It is noted that applicant’s primers of SEQ ID NOS 1-2, probe of SEQ ID NO: 3, and amplicon of SEQ ID NO: 4, meet the length and other criteria taught by OSU for the practice of Taqman assays.  More particularly, applicant’s SEQ ID NOS 1-4 are 21, 22, 24, and 141 nucleotides in length, respectively, with the Tm of the probe of SEQ ID NO: 3 being in the range of 8-10oC higher than the primer sequences based on a common, well-known methodology in which each G/C is assigned a value of 4oC, and each A/T assigned a value of 2oC. 
In view of the teachings of OSU, it would have been prima facie obvious to one of ordinary skill in the art at the time of applicant’s effective filing date the invention was made to have prepared and employed in a quantitative PCR (and particularly a Taqman assay) for IS6110-based detection of tuberculosis a primer pair and probe encompassed by the claims for use in amplification of instant SEQ ID NO: 4, meeting the requirements of the present claims.  Ishikawa teach that such an assay allows for quantitative detection with high sensitivity, but Ishikawa fail to provide the specific details needed to actually carry out such an assay.  An ordinary artisan would therefore have looked to the teachings of the prior art for such details – simply for the advantage of efficiency and convenience as compared to simply experimenting to identify appropriate materials – and in doing so would have been motivated to have prepared primers/probes encompassed by the claims, given the teachings of OSU to employ primers/probes having the structural properties of the type possessed by instant SEQ ID NOS 1-3.  While the teachings of the prior art do not suggest targeting a particular While it is noted that applicant has now provided declaratory evidence of unexpected results with the specific primer pair of SEQ ID NOS 1-2, the claims under consideration are clearly not limited to this specific primer pair, but rather encompass many alternative primer pairs that are sufficiently suggested by Ishikawa in view of OSU.  With regard to the new limitation “when the product has a size between 100 and 200 base pairs, the mycobacterium is detected”, it is noted that the product length produced by the practice of the method of Ishikawa in view of OSU meets this length requirement, as noted above.
With further regard to claim 1 and claims dependent therefrom, Ishikawa in view of OSU teach the providing of primers and a probe and the use thereof in PCR amplification to detect a target sequence (meeting the requirements of claims, as discussed above), with Ishikawa providing the disclosure that IS6110 is a target sequence that allows for detection of mycobacterium (as noted above).  It is noted that the activities inherent to the Taqman assay (as suggested by Ishikawa, and taught by OSU) encompass “analyzing” the amplification product in such a way that the target sequence (and thereby the target organism) is detected.  Regarding dependent claims 2-4, as Ishikawa disclose the target sequence encompassed by the claims, the disclosure of detection of this sequence constitutes a disclosure meeting the requirements of the claims; Ishikawa further teach preferred samples of dependent claim 4 (see, e.g., col 11, lines 22-28, where sputum and blood are disclosed as 
The reply of January 5, 2021 traverses the rejection of claims under 35 USC 103 on the following grounds.  The reply summarizes the requirements of an obviousness rejection (Reply page 7), as well as the text of the amended claims and a portion of the rejection under 35 USC 103 (Reply pages 7-8).  The reply urges that “the primer pair of amended claim 1 has unexpected effect comparing to” primers pairs of Roche and Cepheid, pointing to the Declaration as providing evidence of the benefits of this particular primer pair (Reply pages 8-9).  Turning to the Declaration itself, the Declaration provides supplementary data regarding primer pair “IS4”, which primer pair is identical to instant SEQ ID NOS 1-2 (Declaration pages 3-4), including comparisons with multiple commercially available primer pairs using different types of specimens (which data are sufficient to establish an unexpected benefit using the specific primer pair of instant SEQ ID NOS 1-2) (Declaration page 3-4).
Applicant’s arguments and the Declaration have been thoroughly considered but are not persuasive because the unexpected results noted in the Reply and for which data are provided in the Declaration pertain to the particular primer pair of SEQ ID NOS 1-2, whereas the claims embrace numerous alternative primer pairs.  The clams encompass sequences 45% to 99% identical to SEQ ID NO: 1 and .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634